361 S.W.3d 480 (2012)
Scotty D. McCRACKEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72184.
Missouri Court of Appeals, Western District.
March 20, 2012.
Alexa I. Pearson, Columbia, MO, for appellant.
Shaun J. Mackelprang and Karen L. Kramer, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS, Judge and JAMES WILLIAMS, Special Judge.

ORDER
PER CURIAM.
Scotty McCracken appeals the denial of his Rule 24.035 motion after an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).